
	
		I
		112th CONGRESS
		1st Session
		H. R. 3265
		IN THE HOUSE OF REPRESENTATIVES
		
			October 26, 2011
			Mr. Graves of
			 Missouri (for himself, Mr.
			 Luetkemeyer, Mr. Manzullo,
			 Mr. Akin, Mr. Hanna, Mr.
			 Jones, Mr. Hultgren,
			 Mr. Bucshon,
			 Mr. Long, Ms. Jenkins, Mrs.
			 Emerson, Mr. Peterson,
			 Mr. Fortenberry,
			 Mr. Terry,
			 Mr. Petri,
			 Mr. Schilling,
			 Mrs. Noem,
			 Mr. Johnson of Illinois,
			 Mr. Crawford,
			 Mr. Gibbs,
			 Mr. Paul, Mrs. Hartzler, Mr.
			 King of Iowa, Mr. Smith of
			 Nebraska, Mr. Kinzinger of
			 Illinois, Mr. Duffy,
			 Mr. Boswell,
			 Mr. Shimkus,
			 Mr. Schock,
			 Mr. Latham,
			 Mr. Loebsack,
			 Mr. Kingston,
			 Mr. Costello,
			 Mr. Huizenga of Michigan,
			 Mr. Walsh of Illinois,
			 Mr. Latta,
			 Mr. Schrader,
			 Mrs. Lummis,
			 Mrs. Schmidt, and
			 Mr. Canseco) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Motor Carrier Safety Improvement Act of 1999
		  to provide clarification regarding the applicability of exemptions relating to
		  the transportation of agricultural commodities and farm supplies, and for other
		  purposes.
	
	
		1.Transportation of
			 agricultural commodities and farm suppliesSection 229(a)(1) of the Motor Carrier
			 Safety Improvement Act of 1999 (49 U.S.C. 31136 note) is amended to read as
			 follows:
			
				(1)Transportation
				of agricultural commodities and farm suppliesRegulations prescribed by the Secretary
				under sections 31136 and 31502 regarding maximum driving and on-duty time for
				drivers used by motor carriers shall not apply during planting and harvest
				periods, as determined by each State, to—
					(A)drivers transporting agricultural
				commodities in the State from the source of the agricultural commodities to a
				location within a 100 air-mile radius from the source;
					(B)drivers
				transporting farm supplies for agricultural purposes in the State from a
				wholesale or retail distribution point of the farm supplies to a farm or other
				location where the farm supplies are intended to be used within a 100 air-mile
				radius from the distribution point; or
					(C)drivers
				transporting farm supplies for agricultural purposes in the State from a
				wholesale distribution point of the farm supplies to a retail distribution
				point of the farm supplies within a 100 air-mile radius from the wholesale
				distribution
				point.
					.
		
